The plaintiff in error, who was plaintiff in the court below, filed a declaration against City of Eustis claiming damages for an injury alleged to have resulted from negligence of the defendant in the operation of a "skeet" shooting range.
It is not necessary to elaborate on the alleged cause of action as will be seen as the question presented to us is developed.
The praecipe for summons was issued more than a year after the wrongful act and to the declaration the defendant filed certain pleas, among them one that the "cause of action did not accrue within six months before this suit." It was stipulated by the parties litigant that the plea which we have quoted was true and thereupon the court entered a judgment in favor of the defendant. Thus, there is presented to us for determination the question of the validity of Section 4 of Article XIV of Chapter 6683, Laws of Florida, Special Acts of 1913, providing.
"That suits on all causes of action, of whatever kind or nature, accruing against the Town [now City] of Eustis, shall be instituted within six months after the cause of action accrues." *Page 24 
The part of the Constitution of the State to which it is contended by the plaintiff in error the above special limitation does violence is as follows:
"The Legislature shall not pass special or local laws . . . regulating the practice of courts of justice, except municipal courts; . . ."
The Act establishing the charter of the defendant municipality was a special or local one and the provision with reference to a limitation of the time for bringing suit against the city shortened considerably that provided by general law, therefore, to put it in simpler language, we must determine whether the Legislature in making such provision attempted to regulate the "practice of courts of justice."
The word "practice" has been given varied definitions, some of them slightly broader than others, by the courts which have dealt with the subject but in general it means the method of conducting litigation involving rights and corresponding defenses. Obviously, the authors and adopters of the Constitution determined that the procedure in the courts of this State, excepting of course municipal courts, should be uniform. The inhibition is against special as well as local laws.
In State ex rel. Buford, Atty. Gen'l., v. Daniel, et al.,87 Fla. 270, 99 So. 804, the Court distinguished between laws local and laws special. It was said that the former related to "particular subdivisions or portions of the State or to particular places of classified localities," and the latter to "particular persons or things or other particular subjects of a class."
The part of the charter of the city under attack relates to a defense which that municipality might present, and in fact was obligated to present under *Page 25 
the ruling of this Court in Town of Mount Dora v. Green,117 Fla. 385, 158 So. 131, in actions ex contractu or ex delicto
where six months had passed between the date of the alleged injury and the institution of the suit. In this case, however, there was no challenge of the validity of the Act.
From the briefs filed and our own research we have found no case identical with the one at bar, however we have examined decisions of courts of other States interpreting similar constitutional provisions where the same principle was involved.
It is evident that the defense made available to the defendant in error would be presented exactly as one under the general statute of limitations and that the same procedure would be followed in deciding the issue thus presented. It is also apparent that the manner of trying the case would be the same in any court of the state, therefore the first impression is that the legislation did no more than grant to the City of Eustis the right to defend, made obligatory by the decision in Town of Mount Dora v. Green, supra, any suit against it on the ground that the injury charged occurred more than six months before bringing suit, and that uniformity of practice in courts of justice did not therefore become involved.
Upon closer study, however, and a careful examination of the cases which we will presently cite it develops that the practice of courts of justice is affected. The Legislature singled out this city and granted to it a defense which, when proven, would bar the enforcement of the plaintiff's right of action whether it arose from the city's activity in a governmental or a proprietary capacity. Thus, the municipality could by the running of a special or local statute of limitation *Page 26 
and by the passage of a comparatively short period of time escape liability upon a contract or from a tort executed or committed even in a proprietary capacity while the responsibility of other persons and corporations continues until the general statute of limitations shall have operated.
In Utah where the applicable provision of the constitution is the same as the one in the Constitution of Florida, except that the inhibition is against private or special, instead of local or special, laws, it was held that a provision in a "Liquor Control Act" that one complainant could include charges of several violations was unconstitutional because of its variance with the general law which permitted a charge of but one offense in an information. Lyte v. District Court of Salt Lake County, 61 P.2d 1259.
The District Court of Appeal, Third District, California, held that a law providing for the manner of presenting a defense by insurance companies on policies having a peculiar provision of nonliability where loss was attributable to a peril excepted in the contract of insurance although traceable to a danger insured against, violated a provision of the constitution of that State which is the same as the one which we are construing. Coolidge v. Standard Accident Ins. Co.,300 P. 885.
The Supreme Court of the same State decided that a special form of complaint in actions to collect taxes on railroads situated in more than one county conflicted with this organic prohibition. People v. Central Pac. R. Co., 23 P. 303.
It will be noted that in these three cases the court dealt with an information, a plea and a complaint, respectively, and although we are not concerned here *Page 27 
with a strict matter of pleading it seems that when we consider the principle involved we should be even more inclined to invoke the inhibition.
The conduct of the trial of a case based upon such an information or complaint, or in which a plea of this kind was interposed would be the same as if these pleadings did not have the characteristics which were found objectionable, and yet in all these cases it was the view of the appellate courts that there was such a variance as to make the laws providing for them violative of the constitutional inhibition against the regulation of practice in courts of justice by special law. It seems to us that the infringement in these circumstances is not as serious as the one here because in them the provisions discussed referred to informations for all violations of a certain law controlling liquors, pleas of all insurance companies where the policies contained a certain stipulation and complaints for the collection of taxes on all railroads in more than one county, while the law challenged in the instant case is one providing for a defense for but one city. If such a provision is valid it would be possible for the Legislature to include in every charter granted by special law a different statute of limitations.
It is true that the pleadings of the general statute and the special one would be identical except for the actual period of time stated but in the result the difference would be vast. The enactment of the charters of the municipalities of the State containing various statutes of limitations would necessarily produce total lack of uniformity in the defenses presented by those cities, even in causes of action that were identical, and in view of the effect of proving such statutes it seems to us that inconsistency in the administration *Page 28 
of justice would be the outcome that was meant to be avoided.
A particular municipal corporation and an individual or private corporation would not be treated alike and two causes of action of the same nature, defended by a municipal corporation on one hand and a private corporation or individual on the other, would be concluded differently despite the fact that the city at the time the cause of action accrued was engaged in an activity in its proprietary capacity.
We have not ignored the organic provision (Sec. 8, Art. VIII) whereby the Legislature is given "power to establish, and to abolish, municipalities, to provide for their government, (and) to prescribe their jurisdiction and powers . . ." Such a special statute of limitations does not relate to jurisdiction, power or government. Under the cases we have cited and in our own interpretation such provision refers to practice in a court of justice when the city becomes a litigant there and would give it advantage over other defendants even though the suit grew out of an activity proprietary, as distinguished from governmental, in character. This construction does not seem to infringe on the scope intended for Section 8 of Article VIII. Brown v. City of Lakeland, 61 Fla. 508, 54 So. 716.
Having concluded that such special statutes of limitations should not be made available to municipalities we think it unnecessary to determine the remaining question appearing in the briefs, namely, the sufficiency of the title of the Act providing a charter for the city to cover the provision for the limitation of the time for bringing suits. *Page 29 
As a consequence, the judgment of the lower court is reversed.
BROWN, C. J., TERRELL, BUFORD, and CHAPMAN, J. J., concur.
WHITFIELD and ADAMS, J. J., dissent.